This case is before us on the plaintiff’s appeal pursuant to G. L. c. 30A, § 15, as appearing in St. 1973, c. 1114, § 3, from the judgment entered in the Superior Court affirming the contributory retirement appeal board’s (appeal board) decision with respect to the plaintiffs application for accidental disability retirement and dismissing the action. We conclude that the appeal board’s decision is neither unsupported by substantial evidence (see McCarthy v. Contributory Retirement Appeal Bd., 342 Mass. 45, 47 & n.2 [1961]; G. L. c. 30A, § 1 [6]), nor vitiated by error of law. 1. We need discuss only the question whether the issue of disability was before the appeal board at the time of the evidentiary hearing. Following a careful review of the transcript at that hearing, we agree with the Superior Court judge that the appeal board "did not exclude from its consideration at the evidentiary hearing the so-called medical issue.” See Bond v. Commissioner of Pub. Safety, 1 Mass. App. Ct. 536, 539 (1973). The evidence before the appeal board consisted of (1) the findings of the medical panel made under G. L. c. 32, § 6 (see Shrewsbury Retirement Bd. v. Contributory Retirement Appeal Bd., 5 Mass. App. Ct. 379, 380-381 [1977], and cases cited), with a letter from the panel’s chairman attached, and (2) the plaintiffs testimony relative to his present ability to perform both the job from which he was allegedly disabled and another full-time job with the Alcoholic Beverages Control Commission. It is to be noted that this latter evidence came in without objection. 2. We agree with the manner in which the judge disposed of the other issues raised by the plaintiff’s application for retirement benefits.

Judgment affirmed.